DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/10/20 has been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: on lines 3 and 5 of paragraph [0069], "60" should be changed to --40-- (both occurrences). On line 4 of paragraph [0071], "a" should be changed to --one or more--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
On lines 1-2 of claim 2, "a third electronic component" lacks antecedent basis, the reason being that no "first or second electronic components" are recited anywhere in claim 1 or claim 2. It is suggested that this recitation be changed to simply recite --an electronic component--.
In claim 3, is not understood what is meant by reciting that the antenna, electronic component or receptacle is "molded in said dielectric material", i.e., it does not appear to be correct to recite that the antenna, electronic component or receptacle is "molded in said dielectric material." It appears that this should be amended so as to recite that the antenna or electronic component is, for example, encased within said dielectric material, and that the receptacle is, for example, surrounded by said dielectric material.
Claims 4-9 are indefinite due to their dependencies on indefinite claim 2.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-7, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al, U.S. Patent No. 10,758,735.
As to claim 1, Lim et al discloses, in figure 1A,
a header (120) for an implantable medical device, the header comprising:
an antenna (128);
a receptacle (see figures 4A and 4B of Lim et al, where the claimed "receptacle" reads on any one or more of the cavities within main body 122 of header 120 which are provided for accepting components 142, 144, 146, 148, 126 and 128) for receiving a signal transmission line (transmission line 146 shown in figure 4A or transmission line 148 shown in figure 4B); and
a dielectric material encasing said antenna or said receptacle or a combination of said antenna and said receptacle (as indicated in the Lim et al title, ceramic is used for forming the header 120 and as shown in figures 4A and 4B of Lim et al, the ceramic main body 122 encases the above-noted receptacle);
said dielectric material being one of or including one of a polymer, a ceramic material, polyoxymethylene, polysulfone or polybutylene terephthalate.
As to claim 2, the claimed "third electronic component" can be read on any of the inherent electrode contacts of electrodes 126, 142 and 144 shown in figures 4A and 4B of Lim et al.
As to claim 3, note that the receptacles shown in Lim et al's figures 4A and 4B are "molded" in said dielectric material, to the extent this limitation is understood (note the indefiniteness rejection above).
As to claim 4, the claimed "compartment" reads on the top ceramic portion shown in figure 4B of Lim et al which encases the antenna 128.
As to claim 5, the claimed "further compartment" reads on all of the Lim et al figure 4B main body 122 except for the top ceramic portion encasing antenna 128.
As to claim 6, note that the receptacle shown in Lim et al's figure 4B (i.e., the cavity which accepts components 142 and/or 148) is disposed within said further compartment. 
As to claim 7, note that the compartment and further compartment are both formed of the same dielectric material and therefore are inherently bonded together by a material bond.
As to claim 10, the claimed battery is disclosed at column 9, lines 38-47, of Lim et al, and the claimed housing is housing 102, as shown in figure 1A of Lim et al.
As to claim 12, the specific steps for assembling the medical device will all be inherent in Lim et al. Specifically, placing an electronic module within housing 102 of Lim et al is anticipated by electronic module 110 being placed within housing 102, as shown in figure 5A of Lim et al, as is connecting electronic module 110 to electrical feedthroughs 118 which protrude out of the housing 102 for connection with the electronic circuitry of the header 120. Also inherent is the step of closing the housing, i.e., because housing 102 is hermetically sealed. Connecting at least one electrical component to the housing is also inherent in Lim et al, i.e., the battery 72 can be read on this electrical component. Note also that the first compartment shown in figure 4B of Lim et al (i.e., all of the figure 4B structure except for the top compartment which encases the antenna 128) is "molded" to the housing 102 in order to encase all of the components within the housing 102. Note further that the second compartment of the header (i.e., the top dielectric portion which encases antenna 128) is connected to the above-noted first compartment, and also note that at least one electronic component (i.e., antenna 128) is encased within the second compartment and connected to the feedthroughs 118, as shown in figure 4A of Lim et al.
As to claim 13, note that the claimed electrical component can alternatively be read on the above-noted receptacle within main body 122 of the header 120, wherein this receptacle is for receiving signal transmission line 146 or 148.
As to claim 14, as noted above, the claimed electronic component can be read on antenna 128.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al, supra.
Although Lim et al does not disclose an inductive charging coil, such would have been obvious to one of ordinary skill in the art, the reason being that Lim et al discloses that the battery 72 is rechargeable (see column 9, lines 38-47) and it was old and well-known in the art before the effective filing date of applicant's invention that rechargeable batteries are typically charged and recharged using an inductive charging coil, of which fact official notice is taken by the examiner. The claimed electrical feedthroughs of claim 11 read on feedthrough assembly 118, as shown in figure 5A of Lim et al.


Allowable Subject Matter
7.	Claim 8 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or suggests the header according to claim 6 with the further limitations that the compartment and further compartment include a protrusion and a guiding recess, where the protrusion of one compartment engages the guiding recess of the other compartment, as set forth in claim 8.


Prior Art Not Relied Upon
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note also figure 2 of Liu et al, which is also seen to anticipate at least independent claim 1, i.e., note the combination of housing 22a and header 22b, wherein the header 22b includes an antenna (see paragraph [0011]), is made from a polymer (see paragraph [0082]) and inherently includes one pr more receptacles for respectively receiving one or more signal transmission lines.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 24, 2022